Title: Report on Simon Metcalfe, [10 December] 1782
From: Madison, James
To: 


Editorial Note
Simon Metcalfe (d. ca. 1795) styled himself the proprietor “of the Township of Prattsburgh commonly called the Seignory of Missisque [Missisquoi] on Lake Champlain.” This tract of over 28,000 acres east of the lake had been conveyed in 1771 to his father, a surveyor, by the royal governor of New York in a grant of doubtful legality. At the time of the present report the “government” of Vermont refused to recognize the validity of the patent.
The economic well-being of the son, who before the Revolution had engaged in trading with the Indians along the Great Lakes and in shipping dried fish and lumber to the West Indies, also depended upon a continuation of his privilege freely to use the St. Lawrence River and the Gulf of St. Lawrence, both for fishing and navigation. In 1782 Congress still owed Metcalfe for supplies which he had furnished to continental troops during their ill-starred invasion of Canada seven years before. Metcalfe claimed that, in retaliation for this aid, the British had destroyed his buildings, imprisoned him for nine months in Canada, and compelled his wife and eight of his children to remain there as hostages for his good behavior (NA: PCC, No. 41, VI, 277–82; No. 78, XVI, 369–73; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., V, 489; XXII, 127, 185; XXIV, 519, n. 1; Mary Greene Nye, ed., New York Land Patents, 1688–1786, Covering Land Now Included in the State of Vermont, State Papers of Vermont, VII [1947], 256–60, 272–77; Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., IV, 532; Hiland Hall, History of Vermont, pp. 101–2).
On 7 October 1782 Congress received an undated memorial from Metcalfe praying that the peace treaty include a guarantee by the British to the Americans of freedom to use the Canadian portion of roads and streams running across the northern boundary of the United States, to navigate the Great Lakes, St. Lawrence River, and Gulf of St. Lawrence, and to fish, cure fish, and cut wood in those waters or along their shores. Beginning with “Octr. 7. 1782,” the following docket of this memorial appears to be in JM’s hand: “Meml of S. Metcalfe in behalf of the landed proprietors on the waters of the River St. Lawrence Octr. 7. 1782 Referred to Mr Duane Mr Madison Mr Carroll Report of the Comee That it be handed to the Secy for foreign Affairs:” (NA: PCC, No. 42, V, 277–80; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 640, n. 3).
 
[10 December 1782]
The Committee to whom was referr’d the Memorial of S. Metcalf &c report that the same be handed to the office of Foreign affairs.
